DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 6/29/22. Claims 1 and 2 have been amended. Claims 14 – 15  and 18 – 20 are cancelled. Claims 8 – 13, 16 – 18 and 21 – 24 are withdrawn due to a restriction requirement. Claims 1 - 7 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 6/29/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over LE et al (US 2013/0337025) in view of  BIGG (“Polylactide Copolymers: Effect of Copolymer Ratio and End Capping on their Properties”, Advances in Polymer Technology, Vol.24, No. 2, 69-82 (2005)).
Claims 1, 2 and 5: LE discloses (see entire document) a method to produce aliphatic polyester powdered particles [reading on the claimed particles], the method comprising depolymerizing the polyester resin in the presence of a polyol or carboxylic acid [reading on the claimed depolymerizing agent], wherein the polyester is melted [reading on the claimed obtaining a melted product and the claimed allowing the resin to flow of claims 1 and 2], and grinding/milling the depolymerized polyester to obtain the powder (abstract, [0026]-[0030], [0059], claims 1-3). 
The polyester is chosen from polylactic acid, polybutylene succinate, and others ([0015]-[0023], [0088], claim 6) [reading on the claimed resin containing a carbonyl structure of claims 5]. 
The milling is performed using an opposite air-jet mill by means of two opposite nozzles fed with compressed air or any other suitable gas [reading on the claimed contacting and jetting of the depolymerized product with a first compressive fluid] to obtain fine particles having  narrow particle size distribution curves ([0064], [0065]). 
The particles are used in cosmetics, pharmaceuticals, etc. ([0001]).

Regarding the amendment to claim 1, LE is silent regarding the addition of an end-capping agent. However, it is well known to the art to add an end-capping agent to polylactic acid (PLA) in order to control its molecular weight, such as taught by BIGG:
BIGG discloses (see entire document) adding an end-capping agent to stabilize PLA during processing and to accelerate the rate of degradation after disposal, and also for inhibiting color formation during melt processing (Abstract; page 72, right column, lines 1-24; page 73, left column; page 77, left column, table II, page 81, right column, last paragraph).
It would have been obvious to one of ordinary skill in the art to have added an end-capping agent to LE’s process as taught by BIGG  since BIGG teaches that the end-capping agent advantageously stabilizes PLA during processing, accelerates the rate of degradation after disposal, and inhibits color formation during melt processing, so as to arrive at the desired molecular weight during the polymerization and depolymerization and to ensure good color during melting, and have thus arrived at the present claim.

Claim 7: LE discloses to depolymerize the polyester with alcohols or carboxylic acids but fails to teach hydrolysis as the means for the depolymerization. However, it is very well known in the art that polyesters can be depolymerized with alcohol, or acids or with water (i.e., hydrolysis) as obvious process variants of depolymerization. For instance, BIGG discloses that it is known that polyactic acid is degraded by hydrolysis (page 70, right column, lines 8-9; page 72; left column). It would have been obvious to one of ordinary skill in the art to have replaced LE’s alcohol or carboxylic acid with water/hydrolysis as the depolymerizing agent as obvious variants of known methods to depolymerize polyester, such as taught by BIGG, and have thus arrived at the present claim with reasonable expectation of success.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LE et al (US 2013/0337025) in view of  BIGG (“Polylactide Copolymers: Effect of Copolymer Ratio and End Capping on their Properties”, Advances in Polymer Technology, Vol.24, No. 2, 69-82 (2005)) and further in view of OSAKA et al (US 2015/0043943).
	LE’s and BIGG’s disclosures are discussed above and are incorporated herein by reference.
LE discloses air-jetting the product with compressed gas but fails to teach to contact the resin with compressive fluids during the depolymerization and fails to teach two different gases, one for contacting and one for jetting. However:
OSAKA discloses (see entire document) a method to produce polyester particles [reading on the claimed particles], the method comprising contacting the polymer with a first compressive fluid to melt the polymer [as claimed] and jetting the melt with a second compressive fluid to obtain the particles [as claimed] (abstract, [0011]-[0013], [0022], [0024]), [0037], [0096], [0098], claims 1, 9, 10). 
The particles are used in cosmetics, medical products, etc. ([0121]).
OSAKA discloses that using compressive fluid advantageously reduces environmental load due to the production compared to the production using water or organic solvents; that it is fast in mass transfer and heat transfer, low in viscosity, can continually change the density, dielectric constant, solubility parameter, free volume and the like by changing temperature and pressure; since it has extremely small surface tension compared to organic solvent, it can follow a minute undulation to wet the surface with the compressive fluid; and it can be easily separated from a product by returning the pressure to normal pressure, and the compressive fluid can be recycled ([0079], [0121]).
The first compressive fluid can be any fluid that can melt the polymer, preferably carbon dioxide [as per claim 6], as it can, advantageously, easily form a supercritical state, is nonflammable, and has high safety ([0081]-[0082]) [as per claims 1 and 6].
The second compressive fluid comprises nitrogen ([0014]) [as per claims 6], wherein OSAKA discloses that the compressive nitrogen advantageously prevents the melt from being solidified in the state before being formed into particles and it improves the yield of particles ([0014], [0015], [0083]).
OSAKA further discloses that the compressive fluid can be used together with an entrainer/cosolvent such as alcohol ([0084]).
In the same field of endeavor of making polyester particles by melting the polyester, optionally with a solvent such as alcohol, and milling/jetting the melted polyester with compressed gas into small particles for use in cosmetics and pharmaceuticals, it would have been obvious to one of ordinary skill in the art to have performed LE’s process of making the polyester particles using OSAKA’s compressive fluids during  depolymerization, contacting and jetting since OSAKA discloses the benefits of using compressive fluids in that using compressive fluid advantageously reduces environmental load due to the production compared to the production using water or organic solvents; that it is fast in mass transfer and heat transfer, low in viscosity, can continually change the density, dielectric constant, solubility parameter, free volume and the like by changing temperature and pressure; since it has extremely small surface tension compared to organic solvent, it can follow a minute undulation to wet the surface with the compressive fluid; and it can be easily separated from a product by returning the pressure to normal pressure, and the compressive fluid can be recycled; that carbon dioxide for the melting step is advantageous in that it can easily form a supercritical state, is nonflammable, and has high safety; and that compressive nitrogen advantageously prevents the melt from being solidified in the state before being formed into particles and it improves the yield of particles; and have thus arrived at the present claims with reasonable expectation of success.

Claims 1 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over OSAKA et al (US 2015/0043943) in view of LE et al (US 2013/0337025) and BIGG (“Polylactide Copolymers: Effect of Copolymer Ratio and End Capping on their Properties”, Advances in Polymer Technology, Vol.24, No. 2, 69-82 (2005)).
	OSAKA’s, LE’s and BIGG’s disclosures are discussed above and are incorporated herein by reference.
OSAKA discloses that the compressive fluid can be used together with an entrainer/cosolvent such as alcohol ([0084]), reading on the claimed depolymerizing agent and compressive fluid during depolymerization, but does not explicitly teach that the cosolvent/alcohol causes the depolymerization. However:
In the same field of endeavor of making polyester particles by melting the polyester, optionally with a solvent such as alcohol, and milling/jetting the melted polyester with compressed gas into small particles for use in cosmetics and pharmaceuticals, it would have been obvious to one of ordinary skill in the art to have depolymerized OSAKA’s polyester as taught by LE since LE discloses that it is advantageous to first depolymerize the polyester in order to reduce its molecular weight so as to enable the polyester to the milled to the desired particles size ([0028]), and have thus arrived at the present claims with reasonable expectation of success.
OSAKA in view of LE is silent regarding the addition of an end-capping agent. However, it is well known to the art to add an end-capping agent to polylactic acid (PLA) in order to control its molecular weight, such as taught by BIGG. It would have been obvious to one of ordinary skill in the art to have added an end-capping agent to OSAKA’s process in view of LE as taught by BIGG  since BIGG teaches that the end-capping agent advantageously stabilizes polyesters during processing, accelerates the rate of degradation after disposal, and inhibits color formation during melt processing, so as to arrive at the desired molecular weight during the polymerization and depolymerization and to ensure good color during melting.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LE et al (US 2013/0337025) in view of BIGG (“Polylactide Copolymers: Effect of Copolymer Ratio and End Capping on their Properties”, Advances in Polymer Technology, Vol. 24, No. 2, 69-82 (2005)) and further in view of Handbook of Thermoplastic Polyesters: Homopolymers, Copolymers, Blends, and Composites” (Fakirov, April 2002, pp. 1235-1239, hereinafter The Handbook of Thermoplastic Polyesters) or MANDOKI (US 4,605,762) or BHATIA (US 5,136,057).
LE’s and BIGG’s disclosures are discussed above and are incorporated herein by reference.
LE discloses to depolymerize the polyester with alcohols or carboxylic acids but fails to teach hydrolysis as the means for the depolymerization. However, it is very well known in the art that polyesters can be depolymerized with alcohol, acids or with water (i.e., hydrolysis) as obvious process variants of depolymerization, such as taught by BIGG as discussed above. In addition:
The Handbook of Thermoplastic Polyesters discloses that depolymerization of polyesters can be accomplished by several methods such as hydrolysis, glycolysis or solvolysis, wherein water is used as the depolymerizing agent in hydrolysis (pages 1235-1239).
	MANDOKI discloses (see entire document) that polyesters can be depolymerized by hydrolysis by using water as the depolymerizing agent (abstract, 1:10-53).
BHATIA discloses (see entire document) recovering lactide from the hydrolytic depolymerization of polylactide (abstract, 1:5-25).
It would have been obvious to one of ordinary skill in the art to have replaced LE’s alcohol or carboxylic acid with water/hydrolysis as the depolymerizing agent as obvious variants of known methods to depolymerize polyester, such as taught by The Handbook of Thermoplastic Polyesters or MANDOKI or BHATIA, and have thus arrived at the present claim with reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over OSAKA et al (US 2015/0043943) in view of LE et al (US 2013/0337025) and BIGG (“Polylactide Copolymers: Effect of Copolymer Ratio and End Capping on their Properties”, Advances in Polymer Technology, Vol. 24, No. 2, 69-82 (2005)) and further in view of Handbook of Thermoplastic Polyesters: Homopolymers, Copolymers, Blends, and Composites” (Fakirov, April 2002, pp. 1235-1239, hereinafter The Handbook of Thermoplastic Polyesters) or MANDOKI (US 4,605,762) or BHATIA (US 5,136,057).
OSAKA’s, LE’s, BIGG’s, The Handbook of Thermoplastic Polyesters’, MADOKI’s and BHATIA’s disclosures are discussed above and are incorporated herein by reference.
OSAKA in view of LE discloses to depolymerize the polyester with alcohols or carboxylic acids but fails to teach hydrolysis as the means for the depolymerization. However, it is very well known in the art that polyesters can be depolymerized with alcohol, acids or with water (i.e., hydrolysis) as obvious process variants of depolymerization, such as taught by BIGG as discussed above. In addition, it would have been obvious to one of ordinary skill in the art to have replaced OSAKA’s and LE’s alcohol or carboxylic acid with water/hydrolysis as the depolymerizing agent as obvious variants of known methods to depolymerize polyester, such as taught by The Handbook of Thermoplastic Polyesters or MANDOKI or BHATIA, and have thus arrived at the present claim with reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. 

Applicant submits that LE in view of OSAKA fails to teach claim 1; that LE fails to teach an end-capping agent in the depolymerization step.
Applicant’s argument has been considered but is not persuasive. The amendment requiring an end-capping agent is well known on the art, especially for polylactic acid. End-capping agents control for the desired molecular weight of the PLA.  BIGG, for instance, discloses adding an end-capping agent in order to stabilize PLA during processing and to accelerate the rate of degradation after disposal, and also discloses that end-capping agents help to inhibit color formation during melt processing.

Applicant submits unexpected results when comparing examples 1-26 in the present application in contrast with comparative examples 1 and 3, which like OSAKA, do not depolymerize the resin, and with comparative examples 2 and 4, which like LE, do not contact and jet the product with compressive fluid; that examples 1-26 produce granulated particles whereas comparative examples 1-4 do not.
Applicant’s argument has been considered but is not persuasive:
First, Applicant has rebuked the rejection over LE and OSAKA separately. However, a rejection premised upon a proper combination of references cannot be overcome by attacking the references individually.  In re Keller, 642 F.2d 413, 425-26 (CCPA 1981).  The test for obviousness is what the combined teachings of the applied prior art references would have suggested to those of ordinary skill in the art.
Be it as it may, LE does disclose air-jet milling by means of two opposite nozzles fed with compressed air or any other suitable gas, which reads on the claimed contacting and jetting of the depolymerized product with a first compressive fluid.
Unlike the present comparative examples which do not result in granulated particles, LE does obtain fine particles having narrow particle size distribution curves (see Abstract and throughout the Specification), reading on the claimed granulated particles.
Where LE differs from the present claims is that LE discloses one compressive fluid while instant claims 4 and 6 claim a first compressive fluid to contact the depolymerized product and a second compressive fluid to jet the product. However, OSAKA discloses such claimed process, and one of ordinary skill in the art is motived to combine LE with OSAKA since OSAKA discloses the benefits of using compressive fluids in that using compressive fluid advantageously reduces environmental load due to the production compared to the production using water or organic solvents; that it is fast in mass transfer and heat transfer, low in viscosity, can continually change the density, dielectric constant, solubility parameter, free volume and the like by changing temperature and pressure; since it has extremely small surface tension compared to organic solvent, it can follow a minute undulation to wet the surface with the compressive fluid; and it can be easily separated from a product by returning the pressure to normal pressure, and the compressive fluid can be recycled; that carbon dioxide for the melting step is advantageous in that it can easily form a supercritical state, is nonflammable, and has high safety; and that compressive nitrogen advantageously prevents the melt from being solidified in the state before being formed into particles and it improves the yield of particles; wherein both LE and OSAKA are concerned with the same field of endeavor of making polyester particles by melting the polyester, optionally with a solvent such as alcohol, and milling/jetting the melted polyester with compressed gas into small particles for use in cosmetics and pharmaceuticals.
Applicant has not commented on any supposed errors in the combination of the LE in view OSAKA.
Regarding Applicant’s remarks that, like OSAKA, comparative examples 1 and 3 do not depolymerize the resin since there is no disclosed depolymerization agent, and that granulated particles are not able to be made:
First, OSAKA discloses that one can add a cosolvent such as alcohol in the process of producing particles with the compressive fluids. The alcohol implies that a depolymerization may be occurring.
Second, unlike the Applicant’s comparative examples 1 and 3 that cannot form particles, OSAKA explicitly discloses that particles are formed by the process. The sole stated purpose of OSAKA is to make particles – see Title, Abstract, Specification and Claims.
Moreover, OSAKA has been rejected in view of LE who explicitly discloses to depolymerize  the resin. In the same field of endeavor of making polyester particles by melting the polyester, optionally with a solvent such as alcohol, and milling/jetting the melted polyester with compressed gas into small particles for use in cosmetics and pharmaceuticals, it would have been obvious to one of ordinary skill in the art to have depolymerized OSAKA’s polyester as taught by LE since LE discloses that it is advantageous to first depolymerize the polyester in order to reduce its molecular weight so as to enable the polyester to the milled to the desired particles size ([0028]), and have thus arrived at the present claims with reasonable expectation of success.
Applicant has not commented on any supposed errors in the combination of the OSAKA in view of LE.

Applicant submits that LE in view of OSAKA fails to disclose that the compressive fluid is supplied in the depolymerization step as per claim 3.
Applicant’s argument is not persuasive: 
As discussed above, OSAKA discloses contacting and jetting a polyester with compressive fluids to make particles and discloses that one can add alcohol to the fluids as a cosolvent. LE discloses depolymerization of polyester with alcohol followed by compressive fluid jetting to make particles. The combination of LE and OSAKA teach that one can depolymerize and contact and jet with compressive fluids, for the same purpose of making particles by melting the polyester, optionally with a solvent such as alcohol, and milling/jetting the melted polyester with compressed gas into small particles for use in cosmetics and pharmaceuticals. 
The motivation for depolymerizing with a depolymerizing agent is taught by LE which discloses that it is advantageous to first depolymerize the polyester in order to reduce its molecular weight so as to enable the polyester to the milled to the desired particles size. 
The motivation for using compressive fluid throughout the process is taught by OSAKA who discloses that the benefits of using compressive fluids in that using compressive fluid advantageously reduces environmental load due to the production compared to the production using water or organic solvents; that it is fast in mass transfer and heat transfer, low in viscosity, can continually change the density, dielectric constant, solubility parameter, free volume and the like by changing temperature and pressure; since it has extremely small surface tension compared to organic solvent, it can follow a minute undulation to wet the surface with the compressive fluid; and it can be easily separated from a product by returning the pressure to normal pressure, and the compressive fluid can be recycled; that carbon dioxide for the melting step is advantageous in that it can easily form a supercritical state, is nonflammable, and has high safety; and that compressive nitrogen advantageously prevents the melt from being solidified in the state before being formed into particles and it improves the yield of particles.

Applicant submits that FAKIROV, MADOKI and BHATIA do not render obvious amended claim 1 and do not cure the deficiencies of LE in view of OSAKA.
Applicant’s argument is not persuasive. Said references have been applied to show that it is well known in the art to depolymerize PLA with either one of alcohol, acid or water (i.e., hydrolysis).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765